Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 1, 2021 has been entered.

Claim 1 was amended.  Claims 29 and 30 were added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 23-28 directed to a species non-elected without traverse.  None of the allowed claims are generic and therefore are not entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim. Accordingly, claims 23-28 have been cancelled.

Claim Objections
The objection to claim 1 is withdrawn in view of the amendment to the claim.
Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Mofakhami et al. in view of Kim et al. on claims 1, 5, and 21 is withdrawn, because independent claim 1 has been amended and Applicant’s arguments.
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Mofakhami et al. in view of Kim et al. as applied to claims 1 and 21 respectively and further in view of Diankov et al. on claims 3, 4, and 22 is withdrawn, because independent claim 1 has been amended and Applicant’s arguments.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-5, 21-22, and 29-30 are allowed.  The prior art of record does not fairly teach or suggest a fuel cell membrane electrode assembly with one exchange membrane comprising hexagonal boron nitride film as an exchange membrane further comprising a PMMA interfacial binding layer that is formed to completely cover an exposed surface of one exchange membrane which is obverse to the anode layer; and a cathode layer formed on the interfacial binding layer as defined by in combination within the limitations of independent claim 1.  Specifically the prior art reference of Mofakhami et al. does not teach or suggest the interfacial binding layer to completely cover the exposed surface of the exchange membrane as argued by the Applicant in the response.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727